Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 CARLOS BRITO,

             Plaintiff,
 v.

 NOVANTIKS PROPERTIES INC.;
 ALTSUN STORAGES INC.; CENDAR
 PROPERTIES, INC.; ICONIC DESIGN
 GALLERY, INC.; and WORTH
 GALLERIES, INC.,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues NOVANTIKS PROPERTIES INC.;

 ALTSUN STORAGES INC.; CENDAR PROPERTIES, INC.; ICONIC DESIGN GALLERY,

 INC.; and WORTH GALLERIES, INC. (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 21




        4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

 residence in Miami-Dade County, Florida, and is otherwise sui juris.

        5.      At all times material, Defendant, NOVANTIKS PROPERTIES INC., owned and

 operated a commercial retail center located at 8650 Biscayne Boulevard, Miami, Florida 33138

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

        6.      At all times material, Defendant, NOVANTIKS PROPERTIES INC., was and is a

 Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

 place of business in Miami, Florida.

        7.      At all times material, Defendant, ALTSUN STORAGES INC., owned and

 operated a commercial retail center located at 8650 Biscayne Boulevard, Miami, Florida 33138

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

        8.      At all times material, Defendant, ALTSUN STORAGES INC., was and is a Florida

 Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

 business in Miami, Florida.

        9.      At all times material, Defendant, CENDAR PROPERTIES, INC., owned and

 operated a commercial retail center located at 8650 Biscayne Boulevard, Miami, Florida 33138

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

        10.     At all times material, Defendant, CENDAR PROPERTIES, INC., was and is a

 Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal


                                                  2
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 21




 place of business in Miami, Florida.

        11.     At all times material, Defendant, ICONIC DESIGN GALLERY, INC., owned and

 operated a retail home décor store at 8650 Biscayne Boulevard, Miami, Florida 33138 (hereinafter

 the “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade County, Florida. Defendant, ICONIC DESIGN GALLERY,

 INC., holds itself out to the public as “Iconic Design Gallery.”

        12.     At all times material, Defendant, ICONIC DESIGN GALLERY, INC., was and is

 a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

 place of business in Miami, Florida.

        13.     At all times material, Defendant, WORTH GALLERIES, INC., owned and

 operated a retail home décor store at 8650 Biscayne Boulevard, Miami, Florida 33138 (hereinafter

 the “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade County, Florida. Defendant, WORTH GALLERIES, INC., holds

 itself out to the public as “Art & Antiques.”

        14.     At all times material, Defendant, WORTH GALLERIES, INC., was and is a

 Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

 place of business in Miami, Florida.

        15.     Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.




                                                   3
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 21




                                         FACTUAL ALLEGATIONS

         16.     Although over twenty-eight (28) years have passed since the effective date of Title

 III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         17.     Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendants continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendants’ businesses and

 properties.

         18.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

         19.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

 pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

 from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

 his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

 use of a wheelchair to ambulate.

         20.     Defendants, NOVANTIKS PROPERTIES INC.; ALTSUN STORAGES INC.; and

 CENDAR PROPERTIES, INC., own, operate and oversee the Commercial Property, its general

 parking lot and parking spots1.



 1
   Defendant, ALTSUN STORAGES INC., is the sole owner of the Western Parcel located within the Commercial
 Property. Defendant, CENDAR PROPERTIES, INC., is the sole owner of the Northwestern and Northeastern Parcels
 located within the Commercial Property. Defendant, NOVANTIKS PROPERTIES INC., is the sole owner of the
 Southwestern and Southeastern Parcels located within the Commercial Property. Collectively, NOVANTIKS
 PROPERTIES INC.; ALTSUN STORAGES INC.; and CENDAR PROPERIES, INC. hold themselves out to the
 public as “Antique’s Plaza.” Although www.google.com states that “Antique’s Plaza” is located at 8690 Biscayne
 Boulevard, Miami, Florida 33138, the Miami-Dade Property Appraiser states that the property is located at 8650
 Biscayne Boulevard, Miami, Florida 33138.
                                                       4
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 21




        21.     The subject Commercial Property is open to the public and is located in Miami,

 Miami-Dade County, Florida.

        22.     The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include visits to the Commercial Property and

 businesses located within the Commercial Property on or about March 16, 2021 encountering

 multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

 Property and businesses located therein. He often visits the Commercial Property and businesses

 located within the Commercial Property in order to avail himself of the goods and services offered

 there, and because it is approximately twenty-five (25) miles from his residence, and is near other

 businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

 and the businesses located within the Commercial Property within two (2) months of the filing of

 this Complaint, specifically on May 21, 2021.

        23.     Plaintiff resides nearby in the same County and state as the Commercial Property

 and the businesses located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the businesses located within the Commercial Property for

 the intended purposes because of the proximity to his residence and other businesses that he

 frequents as a patron, and intends to return to the Commercial Property and businesses located

 within the Commercial Property within two (2) months from the filing of this Complaint,

 specifically on May 21, 2021.

        24.     The Plaintiff found the Commercial Property, and the businesses located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural




                                                 5
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 21




 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

         25.   The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and businesses located within the Commercial Property. The

 barriers to access at the Commercial Property, and the businesses located within the Commercial

 Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

 businesses located within the Commercial Property, and have endangered his safety in violation

 of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

 injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

 situated.

         26.   Defendants, sues NOVANTIKS PROPERTIES INC.; ALTSUN STORAGES

 INC.; CENDAR PROPERTIES, INC.; ICONIC DESIGN GALLERY, INC.; and WORTH

 GALLERIES, INC., own and/or operate a place of public accommodation as defined by the ADA

 and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, sues

 NOVANTIKS PROPERTIES INC.; ALTSUN STORAGES INC.; CENDAR PROPERTIES,

 INC.; ICONIC DESIGN GALLERY, INC.; and WORTH GALLERIES, INC., are responsible for

 complying with the obligations of the ADA. The place of public accommodation that Defendants,

 sues NOVANTIKS PROPERTIES INC.; ALTSUN STORAGES INC.; CENDAR PROPERTIES,

 INC.; ICONIC DESIGN GALLERY, INC.; and WORTH GALLERIES, INC., own and operate

 the Commercial Property Business located at 8650 Biscayne Boulevard, Miami, Florida 33138.

         27.   Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

 of discrimination from the Defendants’ non-compliance with the ADA with respect to the


                                                 6
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 21




 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Counts I through V of this Complaint.

 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and businesses located within the Commercial Property, in violation

 of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

 only to avail himself of the goods and services available at the Commercial Property, and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property and businesses located within the Commercial Property are in compliance with the ADA,

 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.

        28.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

 of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Counts I through V of this Complaint. Plaintiff has

 reasonable grounds to believe that he will continue to be subjected to discrimination at the

 Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

 Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

 not only to avail himself of the goods and services available at the Commercial Property and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property, and businesses located within the Commercial Property are in compliance with the ADA,

 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.


                                                 7
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 21




          29.      Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and businesses located within the

 Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS
                              AS TO NOVANTIKS PROPERTIES INC.

          30.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

 29 above as though fully set forth herein.

          31.      Defendant, NOVANTIKS PROPERTIES INC., has discriminated, and continues

 to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

 facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

 gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

 visit to the Commercial Property, include but are not limited to, the following:

   I.     Southwestern Parcel

                a. Parking

        i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces

           are located on an excessive slope. Violation: There are accessible parking spaces located

           on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

           2010 ADA Standards, whose resolution is readily achievable.

        ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space

           access aisles are located on an excessive slope. Violation: There are accessible parking

           space access aisles located on an excessive slope violating Section 4.6.3 of the ADAAG

           and Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

                                                     8
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 21




              b. Entrance Access and Path of Travel

         i. The plaintiff had difficulty traversing the path of travel, as it was not continuous and

            accessible. Violation: There are inaccessible routes between sections of the facility.

            These are violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG

            and Sections 206.2.2, 303, 402 and 403, whose resolution is readily achievable.

        ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

            Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8

            and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution

            is readily achievable.

        iii. The plaintiff could not enter tenant spaces without assistance, as the required level

            landing is not provided. Violation: A level landing that is 60 inches minimum

            perpendicular to the doorway is not provided at accessible entrances violating Section

            4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010 ADA Standards,

            whose resolution is readily achievable.

        iv. The plaintiff had difficulty on the path of travel at the facility, as ramps do not have

            compliant handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the

            2010 ADA Standards, whose resolution is readily achievable.

  II.     Southeastern Parcel

              a. Entrance Access and Path of Travel

         i. The plaintiff had difficulty traversing the path of travel, as it is not continuous and

            accessible. Violation: There are inaccessible routes from the public sidewalk and

            transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,


                                                   9
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 10 of 21




              4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010

              ADA Standards, whose resolution is readily achievable.

          ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

              Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8

              and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution

              is readily achievable.

                                    COUNT II – ADA VIOLATIONS
                                   AS TO ALTSUN STORAGES INC.

            32.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  29 above as though fully set forth herein.

            33.      Defendants, ALTSUN STORAGES INC., have discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

  gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

  visit to the Commercial Property, include but are not limited to, the following:

    I.      Western Parcel

                  a. Entrance Access and Path of Travel

  i. The plaintiff had difficulty entering tenant spaces without assistance, as the required

         maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

         the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

  ii. The plaintiff could not enter tenant spaces without assistance, as the required level landing is

         not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

                                                      10
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 11 of 21




         doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                                   COUNT III – ADA VIOLATIONS
                                  AS TO CENDAR PROPERTIES, INC.

            34.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  29 above as though fully set forth herein.

            35.      Defendants, CENDAR PROPERIES, INC., have discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

  gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

  visit to the Commercial Property, include but are not limited to, the following:

    I.      Northeastern Parcel

                  a. Entrance Access and Path of Travel

  i. The plaintiff could not enter tenant spaces without assistance, as the required level landing is

         not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

         doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

  ii. The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

         thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

         entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

         Standards, whose resolution is readily achievable.

                                                      11
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 12 of 21




   II.      Northwestern Parcel

                a. Parking

  i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

  ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

                b. Entrance Access and Path of Travel

  i. The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

  ii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

         Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

         4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 iii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and

         accessible. Violation: There are inaccessible routes between sections of the facility. These are


                                                      12
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 13 of 21




     violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

     206.2.2, 303, 402 and 403, whose resolution is readily achievable.

 iv. The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

     2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

     of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

     achievable.

  v. The plaintiff could not traverse through areas of the facility, as the required 36” path isn’t

     provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous

     path of travel connecting all essential elements of the facility, in violation of Sections 4.2.1 &

     4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

     resolution is readily achievable.

 vi. The plaintiff had difficulty entering tenant spaces without assistance, as the entrance

     thresholds are too high. Violation: There are threshold rises in excess of ½ inch at the tenant

     entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA

     Standards, whose resolution is readily achievable.

                       COUNT IV – ADA VIOLATIONS
        AS TO NOVANTIKS PROPERTIES INC. AND WORTH GALLERIES, INC.

         36.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  29 above as though fully set forth herein.

         37.     Defendants, NOVANTIKS PROPERTIES INC. and WORTH GALLERIES,

  INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

  by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

                                                   13
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 14 of 21




      violations that Plaintiff encountered during his visit to the Commercial Property, include but are

      not limited to, the following:

         A. Entrance Access and Path of Travel

  i.     The plaintiff could not traverse through areas of the store, as the required 36” path is not

         provided. Violation: A continuous path of travel connecting all essential elements of the store

         is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

         206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

         B. Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The plaintiff could not transfer to the toilet without assistance, as objects obstruct the clear

         floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iii.     The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-

         compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

         and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.      The plaintiff could not transfer to the toilet without assistance, as the side grab bar is missing.

         Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 &

         Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards, whose resolution


                                                       14
 Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 15 of 21




        is readily achievable.

  v.    The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 vi.    The plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted

        at the required location. Violation: The toilet paper dispenser is not mounted in accordance

        with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA

        Standards, whose resolution is readily achievable.

vii.    The plaintiff could not transfer to the toilet without assistance, as there is insufficient clear

        floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG and 604.3 of the 2010 ADA Standards,

        whose resolution is readily achievable.

viii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

  x.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too


                                                     15
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 16 of 21




         high. Violation: There are dispensers provided for public use in the restroom, with controls

         outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

         308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

xi.      The plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.


                           COUNT V – ADA VIOLATIONS
          AS TO CENDAR PROPERTIES, INC. AND ICONIC DESIGN GALLERY, INC.

             38.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

      29 above as though fully set forth herein.

             39.     Defendants, CENDAR PROPERTIES, INC. and ICONIC DESIGN GALLERY,

      INC., have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA

      by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

      Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

      violations that Plaintiff encountered during his visit to the Commercial Property, include but are

      not limited to, the following:

         A. Entrance Access and Path of Travel

 i.      The plaintiff could not traverse through areas of the store, as the required 36” path is not

         provided. Violation: A continuous path of travel connecting all essential elements of the store

         is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

         206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

         B. Public Restrooms
                                                       16
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 17 of 21




  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The plaintiff could not use the lavatory without assistance, as objects are located underneath

       it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

       provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

       Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully insulated or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iv.    The plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

       There are lavatories in public restrooms with the counter surface mounted too high, violating

       the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                     17
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 18 of 21




vii.      The plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                                      RELIEF SOUGHT AND THE BASIS

              40.     The discriminatory violations described in Counts I through V are not an exclusive

       list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

       of public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

       further requests to inspect any and all barriers to access that were concealed by virtue of the

       barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

       equal enjoyment of the Commercial Business and businesses located within the Commercial

       Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

       and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

       measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              41.     The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

       businesses and facilities; and has otherwise been discriminated against and damaged by the

       Defendants because of the Defendants’ ADA violations as set forth above. The individual

       Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and


                                                        18
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 19 of 21




  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

          42.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          43.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          44.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such


                                                     19
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 20 of 21




  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         45.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         46.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 8650 Biscayne Boulevard,

  Miami, Florida 33138, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications


                                                   20
Case 1:21-cv-21476-UU Document 1 Entered on FLSD Docket 04/16/2021 Page 21 of 21




  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


     Dated: April 16, 2021.

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451




                                                  21
